Name: 2014/898/CFSP: Political and Security Committee Decision BiH/22/2014 of 4 December 2014 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/19/2012
 Type: Decision
 Subject Matter: Europe;  European construction;  EU institutions and European civil service
 Date Published: 2014-12-13

 13.12.2014 EN Official Journal of the European Union L 358/17 POLITICAL AND SECURITY COMMITTEE DECISION BiH/22/2014 of 4 December 2014 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/19/2012 (2014/898/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6(1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee (PSC) to take further decisions on the appointment of the EU Force Commander. (2) On 27 November 2012, the PSC adopted Decision BiH/19/2012 (2) appointing Major General Dieter HEIDECKER as EU Force Commander for the European Union military operation in Bosnia and Herzegovina. (3) The EU Operation Commander has recommended the appointment of Major General Johann LUIF as the new EU Force Commander for the European Union military operation in Bosnia and Herzegovina to succeed Major General Dieter HEIDECKER. (4) The EU Military Committee has supported the recommendation. (5) Decision BiH/19/2012 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. (7) On 12 and 13 December 2002, the Copenhagen European Council adopted a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those Member States of the Union which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 Major General Johann LUIF is hereby appointed EU Force Commander for the European Union military operation in Bosnia and Herzegovina as from 15 December 2014. Article 2 Decision BiH/19/2012 is hereby repealed. Article 3 This Decision shall enter into force on 15 December 2014. Done at Brussels, 4 December 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 252, 28.7.2004, p. 10. (2) Political and Security Committee Decision BiH/19/2012 of 27 November 2012 on the appointment of an EU Force Commander for the European Union military operation in Bosnia and Herzegovina (OJ L 333, 5.12.2012, p. 45).